Name: 2011/731/: Council Decision of 8Ã November 2011 on the conclusion, on behalf of the European Union, of the 2006 International Tropical Timber Agreement
 Type: Decision
 Subject Matter: European construction;  wood industry;  international affairs
 Date Published: 2011-11-12

 12.11.2011 EN Official Journal of the European Union L 294/1 COUNCIL DECISION of 8 November 2011 on the conclusion, on behalf of the European Union, of the 2006 International Tropical Timber Agreement (2011/731/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 192 and 207 thereof, read in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 27 January 2006 the negotiating conference established under the aegis of the United Nations Conference on Trade and Development (UNCTAD) approved the text of the 2006 International Tropical Timber Agreement (the 2006 Agreement). (2) The 2006 Agreement was negotiated to replace the International Tropical Timber Agreement of 1994 (the 1994 Agreement) as extended, which will remain in force until the entry into force of the 2006 Agreement. (3) The 2006 Agreement has been open for signature since 3 April 2006 and will remain so until 1 month after its final entry into force. Consent to be bound by that Agreement shall be expressed either by definitive signature or by ratification, acceptance, approval or accession. (4) The objectives of the 2006 Agreement are consistent with both the common commercial policy and the environmental policy. (5) The European Community was a party to the 1994 Agreement. The 2006 Agreement will continue to promote the European Unions sustainable development objectives. (6) The Community signed the 2006 Agreement on 2 November 2007. All the Member States have expressed their intention to ratify it. (7) As the compulsory contributions by the consumer members of the International Tropical Timber Organisation are assessed primarily in terms of the volume of tropical timber they import, the Union will contribute to the Administrative Account of the International Tropical Timber Organisation, once the 2006 Agreement enters into force, while the Member States, as well as the Union, will be able to make voluntary financial contributions to the planned actions via the voluntary contribution accounts of the Organisation. (8) The 2006 Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The 2006 International Tropical Timber Agreement (1) (the 2006 Agreement) is hereby approved on behalf of the Union. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit the instrument of approval on behalf of the Union with the Secretary-General of the United Nations, in accordance with Article 36(2) of the 2006 Agreement. Done at Brussels, 8 November 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) The text of the Agreement has been published in OJ L 262, 9.10.2007, p. 8, together with the decision on signing and provisional application.